 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 AVRAHAM ABADA

                                Plaintiff          AMENDED COMPLAINT

         -against-                                 Civ Action No.: 19-cv-03903-NGG-CLP

 DELTA AIRLINES, INC.                              Jury Trial Demanded

                                Defendant


       Plaintiff, AVRAHAM ABADA (“Plaintiff” or “Abada”), by and through his attorneys,

MASON LAW, PLLC., brings this action against Defendants, DELTA AIR LINES, INC.

(“Delta”), and respectfully alleges, as follows:

                                        INTRODUCTION

   1. Plaintiff brings this action pursuant to 42 U.S.C. §1981, Title VII of the Civil Rights Act

       of 1964, 42 U.S.C. §2000-e,et seq., under the laws of the State and City of New York,

       and any other cause of action which can be inferred from the facts set forth herein.

   2. Plaintiff seeks injunctive and declaratory relief, compensatory, punitive damages and

       other appropriate legal and equitable relief.

                                 JURISDICTION AND VENUE
   3. The Court has Jurisdiction over Federal Law claims 28 U.S.C. §1331 and supplemental

       jurisdiction over state law claims is granted by 28 U.S.C. §1367.

   4. This action properly lies within the Eastern District of New York, pursuant to 28 U.S.C. §

       1391 as the facts and transactions involved in the discrimination complained of herein

       occurred in large part in this judicial district at JFK International Airport, in Queens

       County, New York.
                             NATURE OF THE ACTION
5. Delta Air Lines has engaged in a pattern of intentionally discriminating and retaliating

   against ethnically Jewish, Hebrew and/or Israeli employees based upon their race and

   ancestry, and of intentionally discriminating against non-Jewish employees who have

   associated with Jewish, Hebrew and/or Israeli flight attendants, travel companions or

   customers, or were perceived to be so associated.

6. Delta has engaged in a pattern of intentionally discriminating against employees of

   Jewish, Hebrew and/or Israeli ethnicity by altering, restricting, changing and denying to

   said employees the same terms and conditions of employment and passage as granted to

   non-Jewish, Hebrew and/or ethnic Israeli employees, including but not limited to the

   following:

       a. Delta has punished Plaintiffs for their religion, ethnicity or association with others

           and has either restricted their employment rights, terminated their employment or

           subjected them to harassment and abuse as part of the pattern of discrimination

           against those of Jewish, Hebrew or Israeli ethnicity and those who associate with

           them;

       b. Plaintiffs herein who are not identified as Jewish, Hebrew or Israeli, at all times

           relevant hereto, were associated with Jewish, Hebrew or Israeli travel companions

           and/or Jewish, Hebrew, or Israeli co-workers and customers on the New York to

           Tel Aviv Flight

7. Abada is a former a Passenger Service Representative for Delta Air Lines, Inc., one of the

   largest passenger air carriers in the world. Abada is of Jewish, Hebrew and Israeli

   descent.
8. Plaintiff, Abada, a former employee of Delta Air Lines brings this lawsuit against his

   previous employer, Delta, to remedy discrimination based upon his status as being

   Jewish, ethnic Israeli and/or Hebrew speaking. Delta subjected Plaintiff to race, religious

   and national origin discrimination and a hostile and discriminatory work environment in

   violation of federal law.




                                         PARTIES
9. The Plaintiff Abada is an adult individual and a resident and domiciliary of the County of

   Kings, State of New York.

10. At all times relevant to the Complaint, Plaintiff was a “person” within the meaning of

   NYCHRL § 8-102(1).

11. Plaintiff is a Jewish male of Israeli descent and a former employee of Delta. At all times

   material hereto, Plaintiff was employed by Defendant Delta, as a Passenger Service

   Representative. In his capacity as a Passenger Service Representative, Abada worked at

   New York City’s John F. Kennedy International Airport.

12. Delta is a corporation duly organized and existing under the laws of the State of

   Delaware, with headquarters in Atlanta, Georgia. Delta provides aerial transportation

   services to its customer and employs more than 80,000 employees worldwide.

13. Delta, along with its subsidiaries and regional affiliates, operates over 5,400 flights daily

   and serves an extensive domestic and international network that includes 304 destinations

   in 52 countries on six continents.

14. Delta is an employer as defined by NYCHRL § 8-107(5).
                EXHAUSTION OF ADMINISTRATIVE REMEDIES
15. All conditions precedent to maintaining this action have been fulfilled. A charge of

   discrimination was filed with the Equal Employment Opportunity Commission (“EEOC”). A

   notice of a right to sue letter was issued on April 10th, 2019 and received on April 15, 2019.

   This action was properly commenced within ninety (90) days of Plaintiff’s receipt of said

   notice.



                               STATEMENT OF FACTS
16. In a pattern of unlawful, deliberate and discriminatory acts, Delta has created a culture of

   anti-Semitism toward Jewish, ethnic Israeli and Hebrew speaking employees and

   passengers traveling on flights to Tel Aviv, Israel.

17. Upon information and belief, Delta’s field service managers also directed discriminatory

   and prejudicial acts toward Jewish, Hebrew speaking and ethnic Israeli employees and

   would intimidate these flight attendants. For example, in a related litigation currently

   pending before this Honorable Court, Delta HR and managers at JFK allowed a blatantly

   anti-Semitic manager to harass a Jewish employee who worked on the Israel flight as a

   mechanic, despite complaints. Specifically, that manager:

                i. “[A]pproached the employee and asked, ‘hi why you jewish guys killing

                   kids in Gaza.”

               ii. Stated: “Heil Hitler!” in a “loud voice” in the computer room.

              iii. Kept calling him “[J]ewish guy.”

              iv. Spread bad words about him behind his back to other employees.
               v. Subjected him to “harassment and discrimination in his work environment

                   and against [D]elta airline policy upon illegal factors such as his race and

                   religion….”

       b. Jewish passengers were routinely harassed and abused, and the Israel Flight had a

           derogatory nickname among Delta managers and employees: "Hell Aviv;"

       c. Upon information and belief, Delta employees working the Israel Flight would

           make fun of the Jewish and Israeli passengers, including making anti-Semitic

           remarks, in the presence of Jewish and Israeli employees. Delta managers ignored

           this activity.

       d. Israeli and Jewish employees working the Israel Flight were subjected to

           harassment by management including unwarranted criticism, counseling, and

           investigations targeting enforcement of policies that were applied only to Jewish

           and Israeli employees. This included termination and attempts to terminate Jewish

           and Israeli flight attendants on pretext and false allegations; and

18. Upon information and belief, Delta has encouraged and maintained an anti-Jewish, anti-

   Hebrew and anti-ethnic Israeli culture among management, who, through words and

   deeds, operate under an express assumption that ethnic Jews, Hebrew speakers and

   Israelis, as employees and passengers, cannot be trusted, are aggressive, entitled and

   pushy, and engage in what are deemed to be "strange" behaviors by praying on the flight

   and requiring special dietary accommodations (kosher meals).

19. Upon information and belief, Delta issues travel companion passes to employees as an

   employee benefit. The travel companion policy allows a flight attendant to give a travel

   companion pass to any family, friend and that person receives the right to travel with or
   without the Flight Attendant on a flight of their travel companion’s choosing. Delta

   requires that the employee must be “familiar” with their selected travel companion and

   that the travel companion is not traveling for business purposes. (Travel Companion

   Policy) This is a standard airline policy, and flight attendants regularly name friends as

   their travel companions. The naming of such individual to share said benefits reflects an

   association with such individual on the part of the employee.

20. Upon information and belief, Delta has engaged in discriminatory misconduct

   investigations of Jewish, Israeli and Hebrew speaking flight attendants with respect to the

   giving of their travel companion passes, solely on the basis of their Jewish and Israel

   ethnicity and ancestry, when sharing such travel passes is not in violation of Delta's rules,

   but is rather an employee benefit provided by Delta. Delta has engaged in racial, ethnic

   and anti-Semitic based investigations and disciplinary actions against such employees,

   targeting them for suspension or termination on false pretenses since only Jewish, Israeli

   and Hebrew speaking individuals are the target of said investigations.

21. Upon information and belief, Delta has engaged in discriminatory misconduct

   investigations of non-Jewish and Israeli flight attendants when they share their travel

   companion passes with Jewish, Israeli and Hebrew speaking individuals who fly on the

   Israel Flight, when sharing such travel passes is not in violation of Delta's rules, but is

   rather an employee benefit provided by Delta. Delta has engaged in racial, ethnic and

   anti-Semitic based investigations and disciplinary actions against such employees,

   targeting them for suspension or termination on false pretenses since only flight

   attendants that have Jewish, Israeli and Hebrew speaking travel companions are the target

   of said investigations.
22. Upon information and belief, certain Delta managers at JFK did not agree with Delta’s

   decision to fly to Israel and employ Jews, Hebrew speakers and Israelis on these flights.

   Aforesaid managers did not want Jewish and Israeli employees sharing their travel

   companion benefits with other Jewish and Israeli individual. These managers were either

   anti-Semitic, against the establishment of the State of Israel, the Jewish State, wanted to

   interfere with the rights of Jewish and Israeli employees and customers, and those

   associated with Jewish and Israeli employees and customers, and/or were indoctrinated

   into Delta’s anti-Semitic culture.

23. Upon information and belief, certain Delta managers were seeking to terminate Jewish

   and Israeli employees due to their own desires to harass such individuals based upon their

   race and ethnicity. This is exemplified by a "Talking Points" memorandum that was

   distributed among Delta managers in which it is explained that mangers were targeting

   persons with "interest in frequent travel to Tel Aviv," and stating that "certain

   individuals" (referring to Jews and Israelis) "who live in the New York and Atlanta area

   who appear to be connected in one or more ways...." Those one or more ways included

   interest in travel to Israel, and, of course, connection by ethnicity, race, language and

   religion. The Talking Points memorandum also stated that Delta management and Human

   Resources were investigating employees "having possible ties to this group of people

   [i.e., Jews and Israelis with interests in traveling to Israel]." This investigation resulted in

   the termination of many Jewish and Israeli employees without regard to whether any

   company policies were actually violated.

              FACTS RELEVANT TO PLAINTIFF AVRAHAM ABADA
24. On August 11, 2017, Abada, who is of Jewish, Hebrew and Israeli ethnicity and a Delta

   employee for over 10 years, was suspended without pay for allegedly violating Delta’s

   Travel Companion Pass Policy.

25. Subsequently, on November 17, 2017 Abada was terminated from his employment with

   Delta due to his alleged violation of Delta’s Travel Companion Pass Policy.

26. Prior to Delta’s discriminatory and anti-Semitic travel companion investigation, Abada

   was never disciplined or criticized for his job performance.

27. Delta alleged that Abada was terminated for refusing to cooperate with an ongoing

   investigation into abuse of travel companion program and losing control of his

   companion pass.

28. To Abada’s knowledge and belief, he cooperated with the investigation and his travel

   companion never misused the travel companion benefit or used it for business purposes

   while on this travel companion pass.

29. The disciplinary action taken by Delta has no basis as there is no violation of the Travel

   Companion Pass Policy.

30. These actions by Delta are discriminatory as they were not tailored to address violations

   of the Travel Companion Pass Policy but rather focused more broadly to target Jewish

   and Israeli individuals.

31. Abada is personally aware that Delta has wrongfully and falsely accused and investigated

   Jewish and Israeli employees and customers of violating the Travel Companion Policy.

32. Abada observed that Delta’s actions were focused on employees and Jewish passengers,

   including Hebrew speakers traveling on the Israel Flight and no others.
33. Abada is personally aware that Delta, through its investigation of Jewish and Israeli

   employees and customers, pretextually terminated and disciplined a number of

   employees for providing travel companion benefits to persons of Israeli and Jewish

   ethnicity.

34. Abada is personally aware that Delta, without any prior notification or warning,

   disciplined, suspended and terminated numerous Delta employees who were either

   themselves Jewish or ethnic Israelis or shared their travel passes with Jewish or ethnic

   Israeli individuals.

35. During his meeting with Delta management concerning his Travel Companion

   investigation, Abada was told not to discuss the meeting or investigation with anyone.

   Abada recognized that Delta was trying to threaten and intimidate him by demanding he

   not speak with anyone regarding the investigation.

36. Such demand by Delta was wrongful and in violation of federal policy and law in that

   Delta was trying to keep Abada from gathering evidence in his own defense.

37. Federal labor law forbids an employer from silencing employees in such a way as to the

   terms and conditions of their employment.

38. Upon information and belief, any employer violates federal policy and law forbidding

   such unfair practice when it maintains a work rule that chills employees from the free

   exercise of their union rights and/or rights to organize. Abada believed the exercise of his

   rights were chilled in this respect by Delta even though he had a statutory labor right

   under federal law to be free from discrimination in employment.

39. The suspension and termination of Abada was an act of discrimination, with no valid

   business purpose or justification.
40. Upon information and belief, any accusation that Abada violated Delta policy or refused

   to cooperate with the investigation was known by Delta to be false and was used as a

   pretext to suspend and harass Abada because he is Jewish, Israeli and Hebrew speaking

   and had a Jewish, Israeli and Hebrew speaking travel companion.

                                         COUNT I
                                     42 U.S.C. Sec. 1981

41. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

   if more fully set forth herein.

42. Defendants have intentionally discriminated against Plaintiff in the terms, conditions, and

   privileges of his employment because of his race and ethnicity in that he was subjected to

   a hostile work environment and discharge.

43. The individual Defendants directly participated in, aided abetted, incited, compelled and

   coerced the aforementioned discriminatory treatment in violation of 42 U.S.C. 1981.

44. As a proximate result of Defendants discriminatory actions, Plaintiff suffered and

   continues to suffer substantial loss of earnings and other employment benefits.

45. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered and

   continues to suffer severe and lasting emotional distress, embarrassment, humiliation and

   mental and physical anguish.

                                 COUNT II
                    FOR DISCRIMINATION UNDER TITLE VII
46. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

   if more fully set forth herein.

47. Title VII of the Civil Rights Act of 1964 provides that
      a. It shall be an unlawful employment practice for an employer – (1) to fail or refuse
         to hire or to discharge any individual, or otherwise to discriminate against any
         individual with respect to his compensation, terms, conditions, or privileges of
         employment, because of such individual’s race, color, religion, sex, or national
         origin, or (2) to limit, segregate, or classify his employees or applicants for
         employment in any way which would deprive or tend to deprive any individual of
         employment opportunities or otherwise adversely affect his status as an employee,
         because of such individual’s race, color, religion, sex, or national origin.


48. As described above, Delta has subjected Plaintiff to discrimination and maintained a hostile

   work environment and subjected him to an atmosphere of adverse actions in violation of

   Title VII of the Civil Rights Act of 1964.




                         COUNT III
 VIOLATION OF THE NEW YORK STATE HUMAN RIGHTS LAW (NYHRL)

49. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

   if more fully set forth herein.

50. By the acts and practices described above, Defendants discriminated against Plaintiff in

   terms and conditions of his employment in violation of the New York State Human Right

   Law.

51. As a proximate result of Defendants discriminatory actions, Plaintiff suffered and

   continues to suffer substantial loss of earnings and other employment benefits.

52. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered and

   continued to suffer severe and lasting emotional distress, embarrassment, humiliation and

   mental and physical anguish.

53. Defendants acted with malice and/or reckless indifference to Plaintiff’s protected rights.
   54. As a result of Delta’s discriminatory acts, Plaintiff has suffered and shall continue to

       suffer monetary damages and damages for mental suffering and humiliation unless and

       until the Court grants relief.


                                           COUNT IV
                                    N.Y.C. Admin Code 8-107

   55. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

       if more fully set forth herein.

   56. By the acts and practices described above, Defendants discriminated against Plaintiff in

       terms and conditions of his employment in violation of the New York City

       Administrative Code.

   57. As a proximate result of Defendants discriminatory actions, Plaintiff suffered and

       continues to suffer substantial loss of earnings and other employment benefits.

   58. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered and

       continued to suffer severe and lasting emotional distress, embarrassment, humiliation and

       mental and physical anguish.

   59. Defendants acted with malice and/or reckless indifference to Plaintiff’s protected rights.

   60. As a result of Delta’s discriminatory acts, Plaintiff has suffered and shall continue to

       suffer monetary damages and damages for mental suffering and humiliation unless and

       until the Court grants relief.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment

in favor of Plaintiff and against Delta, and Order the following relief:

       a. Accept jurisdiction over this matter;
      b. Order the Defendants to compensate Plaintiff for his past and future loss of wages and

         benefits, plus interest;

      c. Enter judgment in favor of Plaintiff for such amount as may be awarded by a jury for

         compensatory damages for his physical and emotional suffering and loss of

         enjoyment of life;

      d. Reinstate Plaintiff to the same position or a position comparable to his former

         position or, in lieu of reinstatement, award him front pay (including benefits);

      e. Award Plaintiff all costs and reasonable attorneys’ fee incurred in connection with

         this action; and

      f. Grant such additional or alternative relief as may appear to this Court to be just and

         equitable.

Dated: New York, New York
       February 14th, 2020
                                                                   MASON LAW, PLLC.
                                                                   By: /s/ D. Christopher Mason
                                                                   D. Christopher Mason, Esq.
                                                                   11 Broadway – Suite 615
                                                                   New York, New York 10004
                                                                   212-498-9691
                                                                   Attorneys for Plaintiff
